Plaintiff brought an action in the justice of the peace court to recover $5.56 and $25 attorney fees on a promissory note. Judgment was for the plaintiff for $5.56, the amount sued for, and $10 attorney fees. The case was appealed by the defendant and the same came on for trial in the court of common pleas. On motion of the plaintiff the trial court dismissed the appeal for the reason that the amount involved was less than $20. The court erred in dismissing the appeal. 39 O. S. 1941 § 250; St. Louis, S. F. R. Co. v. Tolbert, 47 Okla. 228, 148 P. 128; Deming Inv. Co. v. Blakemore, 62 Okla. 222, 162 P. 201; Barnes v. C. B. Cozart Grain Co., 59 Okla. 157, 158 P. 441; Tulsa Cab Co. v. Warfield, 188 Okla. 642, 112 P.2d 366; Summers v. Powers, 181 Okla. 549, 75 P.2d 411.
The amount sought to be recovered in the bill of particulars or the answer and cross-petition filed determines the amount involved. The bill of particulars sought to recover $30.56 and exceeds the $20 mentioned in 39 O. S. 1941 § 250. *Page 432 
The cause is reversed and remanded with directions to set aside the order of dismissal and reinstate the appeal.
CORN, C.J., GIBSON, V.C.J., and RILEY, OSBORN, BAYLESS, WELCH, HURST, DAVISON, and ARNOLD, JJ., concur.